DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-3) in the reply filed on 05/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4-12 are withdrawn. Claims 1-3 are examined herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2018/0182515).
Regarding claims 1-3, Ito teaches a rare earth magnet comprising a main phase and a grain boundary phase present around the main phase ([0066] to [0101]). Ito discloses an example having composition of Ce12.46Fe81.17B5.72(Ga, Cu, Al)0.64(Nd0.7Cu0.3)1-11(Table 1, Example 1; [0020]), which meets the magnet composition recited in claims 1 and 3. Ito further discloses that the main phase has an R2Fe14B structure ([0068]), the average particle diameter of the main phase is 1000 nm or less ([0089]), which overlaps the recited diameter in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Ito discloses that the magnet has a main phase portion (i.e. core portion) and an intermediate phase portion (i.e. shell portion) present around the core portion, the thickness of the intermediate phase portion is from 5 to 50 nm (Fig. 1; [0098]), which overlaps the recited thickness in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Fig. 9 shows that in the main phase portion (i.e. core portion), the Ce content is 18at% and the Nd content is 5 at% at measurement distance of 0.107 nm; thus a=0.783; while in intermediate phase portion (i.e. shell portion), the Ce content is 6 at% and the Nd content is 14 at% at measurement distance of 0.058 nm; thus b=0.3 and b/a=0.383, which meets the recited b and b/a ratio in claim 1. b=0.3 is close to the recited b in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733